Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Inamdar et al. (US Patent Number 9,742,429).
Regarding claim 1, Inamdar et al. discloses a   digital filter for use in an A/D converter (fig. 4A), the digital filter comprising: a first filter (fine ADC, fig. 4A) configured to output first digital data by performing filter processing on output of an A/D conversion unit included in the A/D converter; and a second filter (coarse ADC, fig. 4A)  configured to output second digital data by performing filter processing on the output of the A/D conversion unit, the second digital data having either a lower resolution or a smaller effective number of bits than the first digital data does, the second filter being configured to output the second digital data before the first filter outputs the first digital data (col. 12, lines 6 – 64).
Regarding claim  2, Inamdar et al. disclose a digital filter (fig. 4A) , wherein the A/D conversion unit includes a delta A/D converter (col. 4, lines 11 – 29) each of the first filter and the second filter includes a decimation filter (col. 3, lines 15 – 30). 
Regarding claim  3, Inamdar et al. disclose a digital filter (fig. 4A)  wherein the first filter and the second filter are connected in series, and the second filter is arranged to precede the first filter (fig. 4A).  
Regarding claim 4, Inamdar et al. disclose a digital filter (fig. 4A)  wherein the first filter is configured to perform further filter processing on the second digital data that the second filter has output (fig. 4A).  
Regarding claim   5, Inamdar et al. disclose a digital filter (fig. 4A) wherein the second digital data is high-order bits of the first digital data (the relationship between the coarse and the fine ADC). 
Regarding claim 7, Inamdar et al. disclose an A/D converter comprising: the digital filter and the A/D conversion unit (fig. 4A).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inamdar et al. (US Patent Number 9,742,429).
Regarding claim 6, Inamdar et al. disclose all the limitations discussed above except the  digital filter further comprising a third filter configured to perform filter processing on the output of the A/D conversion unit.  However, it is obvious in the art to add an addition (third) filter in a circuit to provide scale and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art that Inamdar et al. would perform the same function as the claimed invention and would work equally well as the claimed invention.
. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inamdar et al. (US Patent Number 9,742,429) in view of Takuji et al. (JP 2018-152839) (submitted by the applicant).
Regarding claim 8, Inamdar et al. disclose all the limitations discussed above except the  A/D converter wherein   A/D conversion unit includes a delta    A/D converter and a SAR A/D converter arranged to precede the delta A/D converter. However, Takuji et al. in the same field of endeavor, discloses an A/D converter wherein   A/D conversion unit includes a delta    A/D converter and a SAR A/D converter arranged to precede the delta A/D converter (fig. 1; paragraphs 0001, 0039 – 0052). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Inamdar’s apparatus with that of Takuji et al. in order to improve the digital filter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inamdar et al. (US Patent Number 9,742,429) in view of Chae et al. A 2.1 M Pixels, 120 Frames/CMOS Image Sensor with Column-Parallel delta ADC Architecture, IEEE Vol. 46, no. 1, January 2011).
Regarding claims 9 and 10 Inamdar et al. disclose all the limitations discussed above except the sensor processing circuit comprising the A/D converter where the A/D converter is configured to convert output of a sensor into a digital data and output the digital data to a control circuit (claim 9) and a sensor system comprising the sensor processing circuit and the sensor. However, Chae et al. in a related art, discloses a system where a sensor is used (figs. 1 – 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Inamdar et al. apparatus with that of Chae et al for the purpose of improving the digital filter.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845